Name: Commission Regulation (EC) No 1953/98 of 14 September 1998 correcting Regulation (EC) No 1904/98 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  foodstuff
 Date Published: nan

 EN Official Journal of the European Communities 15. 9. 98L 253/16 COMMISSION REGULATION (EC) No 1953/98 of 14 September 1998 correcting Regulation (EC) No 1904/98 on the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage- ment and special operations in support of food security (1), and in particular Article 24(1)(b) thereof, Whereas Commission Regulation (EC) No 1904/98 (2) issued an invitation to tender for the supply, as food aid, of cereals; Whereas a check has shown that an error appears in point 12 of lot B of the Annex to this Regulation; whereas the Regulation in question should accordingly be corrected, HAS ADOPTED THIS REGULATION: Article 1 Points 12, 17 and 19 of lot B of the Annex to Regulation (EC) No 1904/98 is replaced by the following: 12. Specified delivery stage: free at port of ship- ment 17. Period or deadline of supply at the speci- fied stage: Ã¯ £ § first deadline: 19.10 Ã¯ £ § 8.11.1998 Ã¯ £ § second deadline: 2 Ã¯ £ § 22.11.1998 19. Deadline for the submission of tenders (12 noon, Brussels time): Ã¯ £ § first deadline: 29.9.1998 Ã¯ £ § second deadline: 13.10.1998'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 5. 7. 1996, p. 1. (2) OJ L 248, 8. 9. 1998, p. 7.